Citation Nr: 1636903	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  13-24 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for neuropathy of the lower extremities.

3.  Entitlement to service connection for muscle cramps.

4.  Entitlement to service connection for joint pain.

5.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) with anxiety, to include panic attacks, currently evaluated as 50 percent disabling prior to December 16, 2015 and as 70 percent disabling from December 16, 2015.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to May 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal of April 2011, October 2011, and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office, (RO) in Muskogee, Oklahoma, which denied the Veteran's claims.

In May 2016, the Veteran presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

The record reasonably raises the claim of service connection for alcohol dependence secondary to, or as a symptom of, service-connected PTSD.  During his May 2016 Board hearing, the Veteran claimed that his alcohol dependence has been a way to cope with his service-connected PTSD.  Therefore, the Board will have to consider whether the reasonably raised claim for alcohol dependence as secondary to, or as a symptom of, PTSD affects the Veteran's current PTSD rating, as well as his claims for service connection for neuropathy of the lower extremities and for muscle cramps.  That matter has not yet been developed or adjudicated by the Agency of Original Jurisdiction (AOJ), but it is inextricably intertwined with the claims of entitlement to service connection for neuropathy of the lower extremities and for muscle cramps and entitlement to a higher initial rating for PTSD.  Further actions as set forth below are needed to permit the Board to address fully the matters on appeal.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for pes planus; entitlement to service connection for neuropathy of the lower extremities; entitlement to service connection for muscle cramps; entitlement to a higher initial rating for PTSD with anxiety, to include panic attacks, currently evaluated as 50 percent disabling prior to December 16, 2015 and as 70 percent disabling from December 16, 2015; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence of record does not relate the Veteran's currently diagnosed degenerative joint disease (DJD) of the left shoulder to his military service.

2.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record of a current diagnosis of a joint disorder other than DJD of the left shoulder at any time proximate to, or since, the Veteran's claim.


CONCLUSION OF LAW

The criteria for service connection for joint pain have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA letters issued in August 2010 and February 2011 satisfied the duty to notify provisions with respect to service connection, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

VA's duty to assist has also been satisfied in this case.  The Veteran's service treatment and his post-service medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Additionally, the Veteran was provided QTC and VA examinations in May 2011 and March 2013 to ascertain the current nature and etiology of the claimed disability manifested by joint pain.  The Board finds that the examinations along with the opinion are adequate for purposes of the issue decided herein.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners conducted a thorough review of the Veteran's claims file and a clinical examination of the Veteran, and provided an opinion that was supported by reasons for finding that the Veteran did not have a joint diagnosis relating to his military service.  Thus, the Board finds that it was adequate.  Barr, 21 Vet. App. at 311.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative from the Oklahoma Department of Veterans Affairs.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claims on appeal and asked questions to ascertain the onset of the Veteran's symptoms and any relationship between any current disabilities and service, as well as the current severity of the Veteran's service-connected disabilities.  The hearing focused on the evidence necessary to substantiate the Veteran's claims for service connection and increased ratings, to include a TDIU.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran is seeking service connection for a disability manifested by joint pain, to include left shoulder disability.  He claims that he has experienced joint pain due to in-service injury.  Specifically, during his May 2016 Board hearing, he testified that he injured his shoulder, hip and head when he fell off a tank or a recovery unit during combat operations near the border of Iraq.  He stated he was seen by a medic on the field and was told he had a dislocated shoulder.  During a May 2011 QTC examination, the Veteran reported the joint condition existed since 1992 and it was due to injury.  He reported pain in the feet, shoulders, knees and hips, which occurred constantly.  He described additional symptoms of left shoulder popping and pain in the feet, knees, and hips.  He related that he hyperextended his right knee during advanced individual training and sustained a shoulder/hip/head injury during Southern watch and a hand/knuckle injury during Operation Vigilant Warrior.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Service treatment records reflect that the Veteran reported a history of left knee pain and right tibia pain in July 1992.  The assessment was left knee patellar tendonitis and mild right leg shin splint with no evidence of stress fracture.  On his April 1995 separation examination, he reported swollen and painful joints; the examiner noted it was pain at the right 2nd proximal interphalangeal joint (PIP) status post crush injury in October 1994.  He did not mention any left shoulder complaints.  

VA problem list shows a diagnosis of disorders of the bursae and tendons in shoulder region since January 2011.  In an August 2010 VA primary care note, the Veteran complained of occasional left should pain that was chronic.  He was seen on follow up of left shoulder pain in November 2010 and April 2011 and he received a steroid joint injection to the left shoulder in June 2011.

On the May 2011 QTC examination, physical examination of the knees and ankles revealed no abnormalities except for tenderness and guarding of movement for the knees; however, the range of motion of both knees was within normal limits.  The examiner noted there was no diagnosis because there was no pathology to render a diagnosis for the claimed joint condition.

A March 2013 VA examination reported normal physical examination except for the Veteran's bilateral muscle spasm of the bilateral calves, DJD of the left shoulder, and paresthesia of the bilateral feet.  With regard to the left shoulder condition, the Veteran reported hurting his left shoulder when he fell from a tank in Kuwait in 1995.  He stated left shoulder had hurt "most of the time" ever since that time.  It was noted he worked in setting stone monuments at a funeral home after service.  He denied injury to the shoulder after service.  Since 2010, he worked in heating and air conditioning, which required heavy lifting.  He was treated for left shoulder pain with steroid injection in 2011.  X-ray of the left shoulder was negative in April 2011; in March 2013, x-ray revealed degenerative changes involving the left acromioclavicular joint with a spur arising from the inferior margin of the distal acromion process, which might have some impingement upon the rotator cuff.

With respect to the currently diagnosed DJD of the left shoulder, the Board finds that service connection is not warranted because there is no medical nexus for this condition.

The Veteran's service treatment records are negative for any left shoulder complaints or diagnoses.  After separation from service, the first evidence of left shoulder complaint was in August 2010, over 20 years after service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  

On the question of continuity of symptomatology, the Veteran presented statements and testimony that he has experienced chronic left shoulder pain since an in-service injury in 1995.  However, the Board observes that the Veteran's current statements made in connection with his pending claim for VA benefits, that his current left shoulder pain has been continuous since service, are inconsistent with the Veteran's earlier statements.  On his April 1995 service separation examination, not only did he remain silent as to any complaints of left shoulder problems, but he specifically denied "painful or 'trick' shoulder" on the Report of Medical History by checking off the "no" box.  While the Board has no reason to doubt the sincerity of the Veteran's current belief that his symptoms of left shoulder have been present since the claimed injury in service, the evidence contains some inconsistencies that diminish the reliability of his current recollections.  Based on the Veteran's conflicting statements, the Board finds that the Veteran is less than credible to the extent that he reports the onset of his left shoulder pain.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.); also see Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Consequently, the Board attaches little probative value to his lay content as to the onset of left shoulder problems in service.  

Therefore, the evidence of record does not establish continuity of symptomatology since service with respect to the current left shoulder diagnosis.  Further, the absence of continuity of left shoulder complaints from 1995 to 2010 interrupts continuity and is persuasive evidence against continuity of symptomatology.  38 C.F.R. § 3.303(b), Maxson v West, 12 Vet App 453, 459 (1999), aff'd sub nom, Maxson v. Gober, 230 F 3d 1330, 1333 (Fed Cir 2000) (It was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints.). 

Regarding the etiology of the Veteran's left shoulder DJD, he maintains that it is due to an in-service fall injury in 1995.  Lay evidence may be competent to establish medical etiology or nexus.  Davidson, 581 F.3d at 1316.  However, the causation of certain disorders falls outside the realm of knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran is competent to describe his symptoms and their onset, but a joint disorder, such as DJD, is not a simple medical condition, such as a broken leg, because the condition affects the internal process within the body, which is a condition a lay person cannot observe through the senses.  Layno v Brown, 6 Vet. App. 465, 469 (1994).  For this reason, the Board determines that the DJD is not a simple medical condition that a lay person is competent to identify.  Where, as here, there is a question of a diagnosis, not capable of lay observation, and the claimed disability is not a simple medical condition, the Veteran is not competent to state that the current disability was caused by service, including the claimed in-service injury.  The etiology of left shoulder DJD involves a complex medical question, one typically determined by persons with medical training, and does not lend itself to lay opinion evidence.  Id.  The Veteran has not demonstrated that he has expertise in medical matters.  To this extent, his statements regarding the etiology of his left shoulder DJD are of no probative value.

The only competent opinion of record as to whether the Veteran's left shoulder DJD is related to his active service are negative to his claim.  Concerning this, the March 2013 VA examiner provided an opinion that the Veteran's DJD of the left shoulder is less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that there was no evidence of the claimed left shoulder injury in 1995.  It was further noted that the Veteran worked in occupations requiring heavy lifting after service and that he has not been treated for painful left shoulder until 2011, with a negative X-ray at that time.  Therefore, the examiner concluded that "[i]t is more likely that [the] Veteran's recent evidence of DJD is related to his years of heavy upper extremity lifting and carrying after service than an in service injury in 1995."

The Board finds the foregoing opinion to be well-reasoned and persuasive in light of the explanation provided by the physician based on a thorough review of the records, as well as his expertise in this matter.  Therefore, substantial probative weight is given to the opinion of the March 2013 VA examiner's opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).  The most probative evidence of record shows that the Veteran's current left shoulder DJD is less likely than not (less than 50 percent probability) caused by or result of the claimed in-service injury, and the Board may not accept unsupported lay speculation with regard to medical issues.

Additionally, the evidence of record does not support a finding that the Veteran's left shoulder DJD manifested to a compensable degree within one year following his military separation.  As such, left shoulder DJD may not be presumed to have been incurred in service as a chronic disease.  38 C.F.R. §§ 3.307, 3.309.

Furthermore, the presence of any joint disability other than left shoulder DJD is not shown proximate to, or during, the period on appeal.  A current disability is generally shown by evidence after the claim is submitted or shortly before.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement a current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim); Romanowski v. Shinseki, 26 Vet. App. 289, 294 (2013).  The Veteran's claim was received in July 2010.  The record contains VA and private treatment records dated from May 2009 through August 2015, and VA examinations dated May 2011 and March 2013.  Although service treatment records show left knee patellar tendonitis and pain at the right 2nd proximal interphalangeal joint (PIP) status post crush injury, since there is no confirmed diagnosis of chronic left knee, or right PIP joint disorder, the Board cannot conclude that any such disorder is currently present.

To that effect, during the May 2011 QTC examination, the Veteran reported a history of pain in the feet, shoulders, knees and hips since 1992.  However, the examiner noted there was no diagnosis because there was no pathology to render a diagnosis for the claimed joint condition.  A June 2011 x-rays of the left knee showed no evidence for fracture or other significant bone, joint, or soft tissue abnormality.  Additionally, the March 2013 VA examination reported normal physical examination except for the bilateral muscle spasm of the bilateral calves, DJD of the left shoulder, and paresthesia of the bilateral feet conditions.  A VA knee and lower leg conditions examination was conducted in March 2013, and based on review of the claims file, the examiner noted the Veteran did not have a knee and/or lower leg condition other than muscle spasm of the bilateral calves.

A symptom standing alone does not constitute a disability without an identified basis for the finding or symptom.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001).  No underlying pathology relating to the reported knee, right shoulder, or hip pain has been diagnosed or identified, nor is there any objective evidence of an illness, disease, injury, or limitation of function, and as such, knee, right shoulder, or hip shoulder pain alone does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).  The Veteran has also reported pain in the feet and diagnoses of pes planus and peripheral neuropathy relating to the complaints of foot pain have been shown.  These conditions, however, are addressed as separate issues in this case.  The evidence of record does not show that any other foot joint disorder has been diagnosed or identified.

Because entitlement to service connection requires the presence of a current disability, the Board finds that service connection for a disability manifested by joint pain other than left shoulder DJD has not been established.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (indicating that service connection presupposes a current diagnosis of the condition claimed).

Because the evidence of record does not relate the Veteran's current left shoulder DJD to his military service, and a current diagnosis for a disability manifested by join pain other than left shoulder DJD is not of record, the preponderance of the evidence is against the claim for service connection for joint pain.  The Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for joint pain is denied.


REMAND

As discussed above, the record reasonably raised a claim of service connection for alcohol dependence as secondary to, or as a symptom of service-connected PTSD.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (finding that 38 U.S.C.A. § 1110 does not preclude a veteran from receiving compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability).  In this regard, the Veteran claimed during his May 2016 Board hearing that his alcohol dependence was a way to cope with his service-connected PTSD.  

The issues of entitlement to a higher initial rating for PTSD and TDIU are inextricably intertwined with the referred claim for entitlement to service connection for alcohol dependence as secondary to service-connected PTSD, and must be remanded to the AOJ.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Additionally, a May 2013 VA examiner provided an opinion that the Veteran's currently diagnosed muscle spasms of the bilateral calves are more likely related to his heavy use of these muscles and his chronic alcohol use/abuse with resulting decreased folate, potassium, Magnesium levels for which he is being treated.  

The May 2013 VA examiner also suggested that the etiology for the Veteran's polyneuropathy of the lower extremities was, possibly, B-12 and folate deficiency and alcohol abuse.  Further, an April 2011 VA neurology note shows that the Veteran's electromyography (EMG)/nerve conduction studies were notable for a chronic sensorimotor distal polyneuropathy and laboratory studies were within normal limits; however, B-12 was low at 187 and folate was low at 3.5.  It was noted the Veteran had a long history of alcohol dependence and continued to drink 1 pint in 2 days.  He was advised to discontinue the alcohol.  VA neurology physician notes dated December 2011 and March 2012 state that the Veteran was seen in follow up of alcohol-related peripheral neuropathy and that he was well until 2 years previously when he developed gradually progressive burning and paresthesias.  The neurologist stated when the Veteran was seen in August 2011, he had a mild, predominantly sensory neuropathy, which was most consistent with alcoholic neuropathy.  

Consequently, the issues of service connection for muscles cramps and peripheral neuropathy of the lower extremities are also inextricably intertwined with the referred claim of service connection for alcohol dependence.

With respect to the claim for pes planus, the Veteran was provided a QTC examination in May 2011.  The examiner opined that the Veteran's "bilateral pes planus (flat foot condition) is less than likely as not caused by or a result of military service because normal foot arches are the assessment on veteran's entrance exam dated March 5, 1992, and the only other military service record about his feet for right foot plantar fasciitis in July of 1993.  There is no mention of pes planus in the medical records, while in service and the right foot plantar fasciitis did not cause pes planus."

Here, the only rationale provided by the examiner for the negative nexus opinion was the absence of service treatment records recording the Veteran's symptomatology or diagnosis.  Clearly, the examiner based the opinion on the absence of corroborating evidence of symptoms during service and the absence of treatment in service, and failed to consider the Veteran's description of his symptomatology.  See Buchanan v. Nicholson, 451 F.3d at 1336-37 (holding that although "the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.").

In this regard, the Veteran has reported during the May 2011 QTC examination that the condition existed since 1992; it occurred while running, persisted during service, and continued to date.  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the medical opinion provided by the May 2011 QTC examiner fails to address the Veteran's contention.  For example, the VA examiner could have addressed whether any claimed symptoms were consistent with the Veteran's complaints through the years, or whether the complaints, and reported symptoms in service are consistent with the current disorders.  Instead, the examiner determined, incorrectly, that lack of treatment records are the only evidence which can provide the basis for an opinion concerning etiology.

Consequently, the Board finds the May 2011 QTC examination inadequate and the claim is remanded for a supplemental medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007)("Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.").

Accordingly, the case is REMANDED for the following action:

1.  Undertake any actions necessary to comply with the VA's duty to notify the Veteran of the evidence and information needed to substantiate his claim for service connection for alcohol dependence as secondary to service-connected PTSD.

2.  Obtain any updated VA treatment records from the VA Medical Center (VAMC) in Fayetteville, Arkansas and VA Community-Based Outpatient Clinic (CBOC) in Ft. Smith, Oklahoma, and any associated outpatient clinics dated from August 2015 to the present.  All records and/or responses received should be associated with the claims file.

3.   Schedule the Veteran for a VA foot examination with an individual with the appropriate expertise, to determine the etiology of the Veteran's bilateral pes planus.  After a thorough review of all evidence in the claims file, to include the Veteran's service treatment records, the post-service treatment records, and the Veteran's lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral pes planus was incurred in or otherwise related to the Veteran's military service.

The examiner is asked to elicit information from the Veteran regarding current symptoms and complaints through the years, and fully consider the Veteran's lay statements regarding the onset and symptoms of the claimed disability.  The examiner should address whether any claimed symptoms in service are consistent with any current disorder.

In rendering the requested opinion and rationale, the examiner must note that the fact that there is no documentation of treatment in the Veteran's service treatment records is not necessarily fatal to the Veteran's claim and cannot be the only basis by which to reject a possible nexus to service.

A complete rationale for any opinion expressed should be provided.

4.  Thereafter, afford the Veteran a VA psychological or psychiatric examination for the purpose of evaluating the nature and severity of his service-connected PTSD and the relationship, if any, between his PTSD and alcohol dependence.  The Veteran's claims folder should be made available to the examiner.

The examination should include a detailed review of the Veteran's psychological or psychiatric history and current complaints, as well as a comprehensive mental status evaluation and any and all indicated diagnostic testing.

The examiner is asked to offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's alcohol dependence is part and parcel of his service-connected PTSD, or is otherwise secondary to PTSD (either proximately due to, or chronically aggravated by  the Veteran's PTSD).

Aggravation is defined as a worsening of the underlying disability beyond its natural progression.

A complete rationale for all opinions expressed should be provided.  

5.  Initially adjudicate the issue of the Veteran's entitlement to service connection for alcohol dependence as secondary to service-connected PTSD.  Notice of the determination and the Veteran's appellate rights should be issued to the Veteran and his representative.  If the benefit sought is not granted, the issue should be forwarded to the Board only if an appeal is timely completed.

6.  After completing the above development, and any other development deemed necessary, readjudicate the issues of entitlement to service connection for pes planus; entitlement to service connection for peripheral neuropathy of the lower extremities; entitlement to service connection for muscle cramps; entitlement to a higher initial rating for PTSD; and entitlement to a TDIU, taking into consideration any newly acquired evidence.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


